Citation Nr: 1426451	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  12-06 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Evaluation of chronic adjustment disorder with mixed anxiety and depression, initially rated as 30 percent disabling.

2.  Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty for training from November 2005 to April 2006 and active duty from October 2006 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for chronic adjustment disorder with mixed anxiety and depression, and assigned a 30 percent disability rating, effective November 6, 2009.

The Virtual VA claims file has been reviewed; documents therein are duplicative of those in the paper claims file.  There are no documents pertaining to the Veteran currently located in the Veterans Benefits Management System.

The Veteran was afforded a videoconference hearing before the undersigned in August 2012.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Given that the Veteran is asserting that the symptoms of his service-connected chronic adjustment disorder with mixed anxiety and depression are more severe than presently evaluated, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected chronic adjustment disorder with mixed anxiety and depression on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran has not formally filed a claim of entitlement to a TDIU.  However, during the increased rating claim for chronic adjustment disorder with mixed anxiety and depression, the Veteran alleged that his service-connected chronic adjustment disorder with mixed anxiety and depression precludes him from obtaining or maintaining gainful employment.  In particular, the Veteran testified in August 2012 that his symptoms impaired him from maintaining substantially gainful employment.   Therefore, a TDIU claim is raised by the record in this case. 

The TDIU claim is part and parcel of the increased rating claim on appeal, but this claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU.

2.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records identified by the Veteran since January 2011.

3.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity and manifestations of his service-connected chronic adjustment disorder with mixed anxiety and depression.  

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

4.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



